       Case 2:16-md-02724-CMR Document 1142 Filed 10/25/19 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                     PRETRIAL ORDER NO. 106
(AMENDING PRETRIAL ORDER NO. 70 AND ADOPTING AMENDED STIPULATED
   PROTOCOL IMPLEMENTING THE COURT’S NOVEMBER 14, 2018 ORDER
        REGARDING PRIVATE PLAINTIFFS’ MOTION FOR ACCESS)

       AND NOW, this 25th day of October 2019, upon consideration of the parties’

stipulation, and for good cause shown, it is hereby ORDERED that the stipulation is

APPROVED, and the attached Amended Stipulated Protocol Implementing the Court’s

November 14, 2018 Order Regarding Private Plaintiffs’ Motion for Access, which modifies

Pretrial Order No. 70, is ADOPTED as an Order of the Court.

        It is so ORDERED.

                                                   BY THE COURT:
                                                   /s/ Cynthia M. Rufe
                                                   ____________________
                                                   CYNTHIA M. RUFE, J.
         Case 2:16-md-02724-CMR Document 1142 Filed 10/25/19 Page 2 of 8




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                                          MDL2724
    PRICING ANTITRUST LITIGATION                                            16-MD-2724
                                                                            HON. CYNTHIA M. RUFE

    THIS DOCUMENT RELATES TO:
    ALL ACTIONS



                  AMENDED STIPULATED PROTOCOL IMPLEMENTING
                      THE COURT’S NOVEMBER 14, 2018 ORDER
                REGARDING PRIVATE PLAINTIFFS’ MOTION FOR ACCESS

         1.       On November 14, 2018, the Court granted Private Plaintiffs’ Motion for an Order

Authorizing Access to ... Certain Materials Obtained by the State Plaintiffs. MDL Dkt. No. 758

(“Order”) at 11. On January 31, 2019, the Court entered Pretrial Order No. 70, approving a

negotiated protocol for implementing the Order and governing disclosure to the parties of

subpoenas issued, and documents collected, by the State Attorneys General (the “States”). Dkt.

No. 841. The States take no position and the parties now have agreed to amend the protocol

approved in PTO 70 as follows:

         2.       To the extent they have not already done so, the States will “disclose to Private

Plaintiffs 1 and Defendants all investigatory subpoenas served on or after the date of filing of the

initial State Complaint” and on or before May 10, 2019, and will “disclose in writing whether

documents or other information has been produced in response to such subpoenas,” as soon as

practicable. Order at 11-12 ¶ 2(b).




1
 “Private Plaintiffs” include Direct Purchaser Plaintiffs, End-Payer Plaintiffs, Indirect Reseller Plaintiffs and the
Kroger, United HealthCare Services and Humana Direct Action Plaintiffs.

                                                           1
       Case 2:16-md-02724-CMR Document 1142 Filed 10/25/19 Page 3 of 8




       3.       “All AG Documents in the possession of the Connecticut Attorney General’s

Office must be lodged with this Court under the procedures delineated by the Connecticut

Supreme Court.” Id. at 11-12 ¶ 2(d). Given the impracticality of physically or electronically

lodging millions of documents with the Court, the parties agree that the States maintain custody

of all documents subject to this Protocol and treat them as if they had been lodged with the Court

under Connecticut Court Rule 7-4C. Accordingly, all such documents will be treated as

temporarily “under seal” pending completion of the procedures outlined below. See Order at 11-

12 & ¶¶ 2(d)-(e).

       4.       The provisions of PTO 53 regarding confidentiality will apply to all documents

accessed under this Protocol. Order at 11. Unless otherwise agreed by the parties prior to the

entry of this protocol, the following procedure will be followed with regard to the confidentiality

of documents made accessible under this protocol. The States will stamp all documents obtained

from parties as “Outside Counsel Eyes Only Until __/__/2020” (120 days from entry of the

protocol). Promptly after stamping, the States will provide Plaintiffs and Defendants access to

the party documents hereunder. Defendants will have 120 days from entry of this protocol to

make confidentiality designations that are compliant with PTO 53. They will make such

designations, if any, by submitting overlays (i.e., images only) to Private Plaintiffs, States and

Defendants. Any documents that Defendants do not timely designate will become non-

confidential.

       5.       The provisions of paragraph 7 of Pretrial Order No. 96 (regarding DOJ secrecy)

are incorporated herein and supersede the provisions of PTO 70 regarding DOJ secrecy,

including those contained in paragraphs 5 and 8(a) of PTO 70.




                                                  2
       Case 2:16-md-02724-CMR Document 1142 Filed 10/25/19 Page 4 of 8




       6.      Subject to the subsequent “claw back” procedure discussed below, and to the

extent they have not already done so, the States promptly will provide Private Plaintiffs and

Defendants access to all “AG Documents” (as defined in the Order at 3 ¶ 2) that the States

obtained on or before May 10, 2019, in the course of their investigation of the generic drug

industry. Order at 11-12 ¶ 2 (c).

       7.      Unless otherwise agreed by the parties prior to the entry of this protocol, if

Defendants believe the procedures outlined in paragraph 4 above and/or existing protective

orders are insufficient to protect (a) competitively sensitive or trade secret information; (b)

business information unrelated to allegations in any MDL pleading; or (c) personal or

embarrassing information unrelated to any allegation in the MDL, Defendants can submit an

objection to Plaintiffs seeking to “claw back” such documents. Absent good cause (including for

such issues as document volume), objections will be made within 30 days after the provision of

access to a Defendant’s documents. Objections shall identify the documents at issue, together

with the grounds for objection. If Plaintiffs disagree with such an objection, it will be considered

by the Special Master. Defendants may not seek to claw back documents based on grounds other

than those described above or as set forth in PTO 53 pertaining to inadvertent production of

privileged material.

       8.      Once the States provide the parties to the MDL with copies of their investigative

subpoenas under Paragraph 2 of this Protocol, the Private Plaintiffs will promptly notify all non-

parties to the MDL who produced documents to the States after October 31, 2017 and on or

before May 10, 2019, in the course of their investigation in the generic drug industry, that absent

objection from such non-parties, their documents will be made available to Private Plaintiffs and

Defendants subject to existing restrictions on Discovery Material, including the limitation that



                                                  3
       Case 2:16-md-02724-CMR Document 1142 Filed 10/25/19 Page 5 of 8




such Discovery Material may be used solely for purposes of prosecuting, defending, or

attempting to settle the MDL. Order at 12 ¶ 2(d). Such notice will be “sent by overnight mail to

each nonparty’s last known address and by email, where known.” Order at 12 ¶ 2(d).

              a. Non-parties may file Objections to Access to their documents with the Special

                  Master within 30 days of receiving notice under this Protocol. Objections to

                  Access shall identify the documents at issue, together with the grounds for

                  objection.

              b. Private Plaintiffs and/or Defendants may oppose such objections, which

                  disputes will be resolved by the Special Master. The States promptly will

                  provide Private Plaintiffs and Defendants access to any non-party documents

                  ordered to be provided by the Special Master. Order at 12 ¶ 2(d).

              c. If a State’s Response to Objections to Access includes information concerning

                  disclosure to DOJ or discussion of particular content of specific documents,

                  that portion of the Response shall be submitted to the Special Master and not

                  served on any other party.

              d. The States will provide Private Plaintiffs and Defendants access to all

                  documents originally produced by non-parties who do not timely file

                  objections, promptly after expiration of the time to object. Order at 12 ¶ 2(d).

       9.     The Special Master and Special Discovery Master shall hold such arguments

and/or conferences as may be necessary to resolve any disputes relating to the production of

documents pursuant to the Order.

       10.    The parties, in coordination with the Special Master, will endeavor to maximize

the speed, and minimize the burden, of providing access to documents and investigatory



                                                4
        Case 2:16-md-02724-CMR Document 1142 Filed 10/25/19 Page 6 of 8




subpoenas pursuant to this Protocol. In that regard, the States need only provide access to

documents and investigatory subpoenas to one Private Plaintiff (to be selected by Private

Plaintiffs) and one Defendant (to be selected by Defendants). The selected Private Plaintiff and

Defendant will be responsible for providing access to the other parties on their side and for

providing notice to all MDL parties regarding same. Order at 12 ¶ 2(c).

        11.     Any Defendant in the MDL that is not named as a defendant by the States may

apply to the Court to be considered a non-party pursuant to Paragraph 8 of this protocol,

provided that Defendant notifies Private Plaintiffs and the States prior to entry of this protocol of

its intention to do so. Any such application will be made no later than 14 days after entry of this

protocol and will not delay access to the documents of any other Defendant. The provisions of

Paragraph 4 above shall apply to all Defendants, including any Defendant who files an

application under this paragraph; provided, however, that States will not provide access to

materials produced by any Defendant that files an application under this paragraph until the

application is resolved.

        12.     Access to certain documents created by a Party or Non-Party specifically for

provision to the States – such as transmittal letters to the States, presentations to the States,

documents created by counsel for the purpose of aiding the States’ investigation, white papers to

the States, and other correspondence with the States regarding the investigation – will not be

produced by the States at this time and will be deferred until the resolution of a motion by

Private Plaintiffs regarding the discoverability of such documents.

        IT IS SO STIPULATED.

 Dated: October 24, 2019

 /s/ Roberta D. Liebenberg                             /s/ Jan P. Levine
 Roberta D. Liebenberg                                 Jan P. Levine

                                                   5
     Case 2:16-md-02724-CMR Document 1142 Filed 10/25/19 Page 7 of 8




FINE, KAPLAN AND BLACK, R.P.C.               PEPPER HAMILTON LLP
One South Broad Street, 23rd Floor           3000 Two Logan Square
Philadelphia, PA 19107                       Eighteenth & Arch Streets
215-567-6565                                 Philadelphia, PA 19103-2799
rliebenberg@finekaplan.com                   Tel: (215) 981-4000
                                             Fax: (215) 981-4750
Liaison and Lead Counsel for End-Payer       levinej@pepperlaw.com
Plaintiffs
                                             /s/ Saul P. Morgenstern
/s/ Dianne M. Nast                           Saul P. Morgenstern
Dianne M. Nast                               ARNOLD & PORTER KAYE SCHOLER
NASTLAW LLC                                  LLP
1100 Market Street, Suite 2801               250 W. 55th Street
Philadelphia, PA 19107                       New York, NY 10019
215-923-9300                                 Tel: (212) 836-8000
dnast@nastlaw.com                            Fax: (212) 836-8689
                                             saul.morgenstern@apks.com
Liaison and Lead Counsel for Direct
Purchaser Plaintiffs                         /s/ Laura S. Shores
                                             Laura S. Shores
/s/ Jonathan W. Cuneo                        ARNOLD & PORTER KAYE SCHOLER
Jonathan W. Cuneo                            LLP
CUNEO GILBERT & LADUCA LLP                   601 Massachusetts Avenue
4725 Wisconsin Avenue, NW                    Washington, DC 20001
Suite 200                                    Tel: (202) 942-5000
Washington, DC 20016                         Fax: (202) 942-5999
202-789-3960                                 laura.shores@apks.com
jonc@cuneolaw.com
                                             /s/ Sheron Korpus
Lead Counsel for Indirect-Reseller           Sheron Korpus
Plaintiffs                                   KASOWITZ BENSON TORRES LLP
                                             1633 Broadway
/s/ W. Joseph Nielsen                        New York, New York 10019
W. Joseph Nielsen                            Tel: (212) 506-1700
Assistant Attorney General                   Fax: (212) 506-1800
55 Elm Street                                skorpus@kasowitz.com
P.O. Box 120
Hartford, CT 06141-0120                      /s/ Chul Pak
Tel: (860) 808-5040                          Chul Pak
Fax: (860) 808-5033                          WILSON SONSINI GOODRICH &
Joseph.Nielsen@ct.gov                        ROSATI
                                             Professional Corporation
Liaison Counsel for the States               1301 Avenue of the Americas, 40th Fl.
                                             New York, NY 10019
/s/ William J. Blechman                      Tel: (212) 999-5800
William J. Blechman, Esquire                 Fax: (212) 999-5899

                                         6
     Case 2:16-md-02724-CMR Document 1142 Filed 10/25/19 Page 8 of 8




KENNY NACHWALTER, P.A.                          cpak@wsgr.com
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131                            Defense Liaison Counsel
Tel: (305) 373-1000
Fax: (305) 372-1861
wblechman@knpa.com

Counsel for the Kroger Direct Action
Plaintiffs

/s/ Peter D. St. Phillip, Jr.
Peter D. St. Phillip, Jr. (PA ID # 70027)
LOWEY DANNENBERG, P.C.
44 South Broadway, Suite 1100
White Plains, New York 10601
Tel. 914-997-0500
PStPhillip@lowey.com

Counsel for Humana Inc.


/s/ Judith A. Zahid
Judith A. Zahid
ZELLE LLP
44 Montgomery Street, Suite 3400
San Francisco, CA 94104
Telephone: (415) 693-0700
jzahid@zelle.com

Counsel for United Healthcare Services, Inc.




                                            7
